                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. S:20-CR-464-D



UNITEDSTATESOFAMERICA,                    )
                                          )
                 v.                       )                      ORDER
                                          )
WILLIAM ROBERT JEFFERY,                   )
                                          )
                           Defendant.     )


       The United States shall file a response to defendant's emergency motion to re-open detention

proceedings not later than April 27, 2021. Defendant may file a reply not later than April 29, 2021,

including any proposed release plan.

       SO ORDERED. This ·U. day of April 2021.




                                                     JSC.DEVERID
                                                     United States District Judge




            Case 5:20-cr-00464-D Document 30 Filed 04/22/21 Page 1 of 1
